Title: To Thomas Jefferson from Robert Smith, 13 February 1807
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Feb. 13. 1807
                        
                        The Officer complained of by Mr Taber is Hull the Nephew
                            & protege of Genl Hull and has been therefore considered by me correct in his political principles. However He & all
                            others act in such cases under instructions to employ those who work upon the most reasonable terms & who at the same
                            time are capable of the work—I will have the necessary enquiries made in the particular case & will communicate to
                            you the results—
                  Respectfully
                        
                            Rt Smith
                            
                        
                    